DETAILED ACTION
This Office Action is in response to the Amendment filed on 09/08/2022. 
In the filed response, claims 1-4, 11-14, and 20 have been amended, where claims 1, 11, and 20 are independent claims. Further, new claim 21 has been added.
Accordingly, Claims 1-21 have been examined and are pending. This Action is made FINAL.	
Response to Arguments
1.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
2.	Based on ¶0024 of the specification and Applicant’s remarks (pgs. 9-10), the Examiner understands the amended limitation “and for at least a portion of the plurality of pairs of transform types, at least one of the vertical transform type and the horizontal transform type of the pair is  means the pair of transform types can be (DCT, LGT) or (LGT, DCT).
3.	As such, and after careful consideration, the Examiner respectfully submits the art of record (notably Koo760) teaches and/or suggests various combinations of transform types which can include both a GBT and a DCT, were the GBT is associated with a line graph generated using a generalized Laplacian operator.  For e.g., ¶0162-0163 suggest a pairing between two of the identified transform types. Further, Figs. 8, 9, and 14 show examples of applying these two transform types based on for e.g. partition and boundary information within a block. Examiner believes these teachings are analogous to those found in ¶0024 of the specification as noted above. For these reasons, the Examiner respectfully submits, the teachings of Koo760 are relevant given the broadest reasonable interpretation (BRI) of the claims.  However, to more clearly show support for pairs of hybrid transform kernels with the requirement that “at least one of the vertical transform type and the horizontal transform type of the pair is transform (LGT)”, the Examiner brings in the work of both Kim et al. US 2019/0387241 A1 and Kim W.S. “3-D Video Coding System with Enhanced Rendered View Quality”, Dissertation, University of Southern California, Aug. 2011, hereinafter referred to as Kim241 and Kim, respectively. In particular, Kim241 (e.g. ¶0163) more explicitly teaches pairs of transform types such as (DCT8, DST7), however, Kim241 is silent with respect to one of the transform types being a LGT. Thus, the teachings of Kim are introduced which describe applying a GBT and DCT in a hybrid form, construed as a (GBT, DCT) pair, so that the best transform can be applied to each video block (See pg. 7). For these reasons, which are further elaborated on in the office action below, the Examiner respectfully submits that the combination of Koo760, Kim241, and Kim under 35 U.S.C. 103 teach and/or suggest the collective features of instant claims given their BRI. 
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	Accordingly, Claims 1-21 have been examined and are pending.


Specification
6.	The disclosure is objected to because of the following informalities: ¶0026 for e.g. recites the CfL mode which is believed to be the chroma-from-luma mode as claimed in Claims 4 and 14. For consistency with the claims, it is recommended linking CfL to the ‘chroma-from-luma mode’ in the specification. Please check and update accordingly. Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. US 2018/0041760 A1, in view of Kim et al. US 2019/0387241 A1, and in further view of Kim W.S. “3-D Video Coding System with Enhanced Rendered View Quality” Dissertation, University of Southern California, Aug. 2011, hereinafter referred to as Koo760, Kim241, and Kim, respectively. 
Regarding claim 1, (currently amended): Koo760 discloses “A method for coding video data, executable by a processor, the method comprising: receiving video data [See decoder 200 in Fig. 2]; identifying a set of hybrid transform kernels corresponding to the video data [¶0162 where a transform from a set of transform types may be used. Here GBT, DCT, DST, KLT, etc., make up the set)]; selecting a subset of hybrid transform kernels from among the set of hybrid transform kernels [Depending on certain coding information of a video block, certain transform types may be employed (Figs. 8-9). For e.g. a LGT may be applied to a 1st TU, while another transform type that is not a LGT (e.g. DCT) may be applied to a 2nd TU (¶0163-0164). In this case, the subset can be considered {GBT, X} where X for this example is a DCT]; and decoding the video data based on the subset of hybrid transform kernels that is selected [Decoder 200 (Fig. 2) decodes video data according to the transform types employed as per the methods described therein], wherein the set of hybrid transform kernels comprise a plurality of pairs of transform types [¶0162-0163 suggest pairing transform types from those identified. Further Figs. 8, 9, and 14 show that GBT and DCT can be used together (construed as a pair) according to partition and boundary information of the block. Also refer to Kim241 below for further support], each of the plurality of pairs including a vertical transform type and a horizontal transform type [Koo760 indicates both vertical and horizontal directions may be used for GBT (e.g. ¶0195-0196). Also refer to Kim241 below for further support], and for at least a portion of the plurality of pairs of transform types, at least one of the vertical transform type and the horizontal transform type of the pair is a line graph transform (LGT).” [Given the current understanding of the limitation with support from ¶0024 from the specification, Figs. 8, 9, and 14 in Koo760 are found to teach these claimed features given their BRI. In particular, the application of GBT and DCT throughout Koo760 can be considered a pair (GBT, DCT), which appears to be analogous to (DCT, LGT) or (LGT, DCT) as per ¶0024 of the specification. For further support, see Kim below] Although Koo760 is found to disclose and/or suggest the above features, Kim241 from the same or similar field of endeavor is introduced to provide additional clarity regarding pairs of transform types as claimed which include a vertical transform type and a horizontal transform type. Specifically, Kim241 discloses “wherein the set of hybrid transform kernels comprise a plurality of pairs of transform types [See for e.g. ¶0101 where a transform combination may include DST7 and DCT8. Also refer to ¶0163 which explicitly teaches pairs of transforms – for e.g. (DCT8, DST7)], each of the plurality of pairs including a vertical transform type and a horizontal transform type,” [¶0101 further discloses the combination of DST7 and DCT8 (i.e. a pair) includes a horizontal transform and a vertical transform. Also refer to Fig. 6 regarding horizontal and vertical transforms for the transform pairs shown] and for at least a portion of the plurality of pairs of transform types [Same citations above with respect to the combinations/pairs noted], at least one of the vertical transform type and the horizontal transform [However Kim241 does not address the foregoing limitation. See Kim below for corresponding support]  In light of Kim241’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph-based transform methods of Koo760 to add the teachings of Kim241 as above for applying reduced transforms to facilitate coding memory intensive next generation video contents more efficiently (¶0002-0004). 
Although Kim241 teaches pairs of transform types (e.g. ¶0163), where each of the plurality of pairs includes a vertical transform type and a horizontal transform type, the transform types do not include the LGT as required.  As such, Kim is introduced to address “at least one of the vertical transform type and the horizontal transform type of the pair is a line graph transform (LGT).” [Specifically, Kim (pg. 7, lines 10-21) discloses applying GBT (a graph-based transform) and DCT in a hybrid form. The foregoing is construed to be a (GBT, DCT) pair, where GBT is considered to be analogous to the LGT] Although Kim241 above describes various examples of pairs of transform types, Kim 241 does not pair LGT or GBT with DCT as required. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph-based transform methods of Koo760 and Kim241 to add the teachings of Kim as above which provide a means for improving the efficiency of depth map coding employing a new transform coding based on graph representation of a signal. As such, a 21% bitrate savings can be realized on average when applied to various depth map sequences (pg. 7 lines 19-21). 
Regarding claim 2,  (currently amended): Koo760, Kim241, and Kim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Koo760 further discloses “wherein the subset of hybrid transform kernels is selected implicitly, based on coded information that is available to both encoder and decoder.”  [Implicit selection can be construed as basing the selection on some other information. For e.g. Koo760 identifies using GBT/DCT depending on a partitioned block of video which in turn corresponds to different block sizes. See Figs. 8, 9, and 14 and corresponding text for support. For e.g. the transforms can be applied based on boundary/partition information, prediction information, etc. of the block (e.g. ¶0164, 0170-0171)]
Regarding claim 3,  (currently amended): Koo760, Kim241, and Kim teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Koo760 further discloses “wherein the subset of hybrid transform kernels is selected based on both of an intra prediction mode and a block size associated with the video data.” [Given the BRI, see for e.g. ¶0170 of Koo760 with respect to using CU size and prediction information, which can include intra prediction as indicated, for determining whether heterogeneous GBT is applied. If intra prediction is used, this seems to suggest one of its modes will apply.]
Although an intra prediction mode can be suggested when using intra prediction, Koo760 does not indicate an intra prediction mode when selecting a transform set. Kim 241 on the other hand from the same or similar field of endeavor is found to disclose this feature. [¶0125 and Fig. 12 for e.g.  show that a transform set can be selected based on an intra prediction mode. Also refer to ¶0175, for example, regarding prediction mode and block size ] The motivation for combining Koo760 and Kim241 has been discussed in connection with claim 1, above. 
Regarding claim 5,  (currently amended): Koo760, Kim241, and Kim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Although Koo760 does not address the features of claim 5, Kim241 from the same or similar field of endeavor is found to disclose “wherein the subset of hybrid transform kernels is selected explicitly.” [With reference to Fig. 6 for example, an index may be signaled explicitly which points to a given transform pair as shown. The index can then be encoded (S740 of Fig. 7)] The motivation for combining Koo760 and Kim241 has been discussed in connection with claim 1, above. 
Regarding claim 6,  (currently amended): Koo760, Kim241, and Kim teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Although Koo760 does not address the features of claim 6, Kim241 from the same or similar field of endeavor is found to disclose “wherein the subset of hybrid transform kernels is identified by a syntax element signaled in a bitstream associated with the video data.” [Same citation as claim 5 above]  The motivation for combining Koo760 and Kim241 has been discussed in connection with claim 1, above. 
Regarding claim 7,  (currently amended): Koo760, Kim241, and Kim teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Although Koo760 does not address the features of claim 7, Kim241 from the same or similar field of endeavor is found to disclose “wherein an explicit transform scheme is applied for all intra prediction modes.” [Fig. 6 shows the indices for pairs of transform types for what appear to be all intra prediction modes]  The motivation for combining Koo760 and Kim241 has been discussed in connection with claim 1, above. 
Regarding claim 8,  (currently amended): Koo760, Kim241, and Kim teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Although Koo760 does not address the features of claim 8, Kim241 from the same or similar field of endeavor is found to disclose and/or suggest “wherein a number of hybrid transform candidates is different for different intra prediction modes.” [Given the BRI of the foregoing limitation, Fig. 6 of Kim241 shows a different number of transform types corresponding to different intra prediction modes]   The motivation for combining Koo760 and Kim241 has been discussed in connection with claim 1, above. 
Regarding claim 9,  (currently amended): Koo760, Kim241, and Kim teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Although Koo760 does not address the features of claim 9, Kim241 from the same or similar field of endeavor is found to disclose and/or suggest “wherein an explicit transform scheme is used for a subset of the intra prediction modes.”  [With reference to Fig. 6 for example, an index may be signaled explicitly which points to a given transform pair as shown for different intra prediction modes. This index can be encoded (S740 of Fig. 7)] The motivation for combining Koo760 and Kim241 has been discussed in connection with claim 1, above. 
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as
determined for the method of Claim 1. As to the hardware/software, see for e.g. ¶0246-0248 of Koo760 for executing the functions described therein.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as
determined for the method of Claim 2. As to the hardware/software, see for e.g. ¶0246-0248 of Koo760 for executing the functions described therein.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as
determined for the method of Claim 3. As to the hardware/software, see for e.g. ¶0246-0248 of Koo760 for executing the functions described therein.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as
determined for the method of Claim 5.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as
determined for the method of Claim 6.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as
determined for the method of Claim 7.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as
determined for the method of Claim 8.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as
determined for the method of Claim 1. As to the hardware/software, see for e.g. ¶0246-0248 of Koo760 for executing the functions described therein.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koo760, in view of Kim241, in further view of Kim, and in further view of Yu et al. US 2013/0128977 A1, hereinafter referred to as Yu. 
Regarding claim 10,  (currently amended): Koo760, Kim241, and Kim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Koo760, Kim241, and Kim however do not teach and/or suggest “wherein the subset of hybrid transform kernels is switched between explicit and implicit based on signaling at a high-level syntax or at a block level.”  Yu from the same or similar field of endeavor is found to disclose and/or suggest the above features. [See ¶0104 for support regarding switching between explicit and implicit signaling via the PPS (i.e. high level syntax)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transform-based methods of Koo760, Kim241, and Kim to add the teachings of Yu as above that provide for improved coding performance by selecting a collocated picture based on temporal distances between a current picture and a candidate set of reference pictures (¶0040). 
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as
determined for the method of Claim 10.
Allowable Subject Matter
8.	Claims 4, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
4. (currently amended): The method of claim 3, wherein the subset of hybrid transform kernels is selected based on modes.
14. (currently amended): The computer system of claim 13, wherein the subset of hybrid transform kernels is selected based on modes.
21. (new): The method of claim 1, wherein the plurality of pairs of transform types comprises a pair including a discrete cosine transform (DCT) vertical transform type and a DCT horizontal transform type, a pair including a line graph transform (LGT) vertical transform type and an LGT horizontal transform type, a pair including a DCT vertical transform type and an LGT horizontal transform type, and a pair including an LGT vertical transform type and a DCT horizontal transform type.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486